By the Court.—Ingraham, J.
—In the case of the Northampton National Bank v. Amos M. Kidder, argued and decided with this case,* we held, that the bonds in question were negotiable instruments ; that the possession and production of such bonds were prima facie evidence of title ; but that on plaintiff proving that the bonds in question were stolen from the bank, the burden of proof was changed, and the defendants to sustain their title were then required to prove that they purchased the bonds before maturity, and paid for them valuable consideration, and and that defendants having failed to prove that they paid a valuable consideration for such bonds, failed in the defense, and plaintiff was entitled to judgment.
Holding the defendant to the same rule in this case, I am of the opinion that he has failed to prove that he paid for the said bonds a valuable consideration. There is no evidence that defendant paid for the bonds. The only evidence is that of the defendant, who says that he told another witness ‘ ‘ that Satterthwaite in London bought them for me.” There was no evidence that anything of value was paid for the bonds, or that defendant parted with any valuable consideration for them.
I am therefore of the opinion that judgment must be ordered for the plaintiffs on the verdict, with-costs.
O’GrORMAN, J., concurred.

 Ante, p. 238.